Title: From George Washington to James Tilghman, Jr., 17 February 1774
From: Washington, George
To: Tilghman, James Jr.

 

Dear Sir,
Mount Vernon 17th Feby 1774

I am going to give you a little trouble because I am perswaded you will excuse it—no good reason you’ll say, but it is the best I have to offer. Interested, as well as Political Motives, render’s it necessary for me to Seat the Lands which I have Patented on the Ohio in the cheapest, most expeditious, and effectual manner. Many expedients have been proposed to accomplish this; and none, in my judgment, so likely to succeed as by the Importation of Palatines: but how to do this upon the best terms, is the question; Few of these kind of People ever come to Virginia; whether because it is out of the common course of its Trade, or because they, themselves, object to it, I am unable to determine; & shall therefore take it very kind of you to resolve me the following question’s, which I am perswaded you can do with precission, by enquiring of such Gentleman as have been engaged in this Business.
1st Whether there is any difficulty in getting them in Holland? and from whence does it proceed?
2d Whether they are to be had at all times; particular times only; and the Season?
3d In what manner are they procured in Holland? are they engaged previous to the arrival of the Ships there; or do Vessels go there upon uncertainty?
4th Upon what terms are they generally engaged, & how much pr Poll do they commonly stand the Importer deliverd at Philadelphia every charge Included.
5th Is it customary to send an honest & Intelligent German in the Ship which is designed to bring them.
6th Can Vessells go immediately to Holland for them, from hence? and if they can, what articles suit that Market best?
7th If they cannot, what round is best? & Cargo most likely to succeed? In short what Plan would the knowing ones recommend to me as the best to Import a full freight of these German’s? say from one to three hundred Families.
8th And in case of a full freight of them how are their numbers generally proportioned to the Tonnage of a Vessell?
Your favour in getting these several queries answered, with any other Information which you may think necessary to give, I

shall gratefully receive; as I am totally unacquainted with every thing of the kind.
The hard, & continued Frost since the Middle of December has confind every body to their own homes, so that I have nothing New to entertain you with—Wheat in Alexandria has been in brisk demand all the year, and kept almost invariably at 5/ pr Bushel—Flour has also met with a pretty ready Sale at 12/. Jack Custis could not be content till he had got a yoke fellow in Nelly Calvert, to whom he was Married the 3d Instt. I hope althô you have remov’d from this part of the World, you do not mean to forsake us altogether, and that it is unnecessary to add that, I shall at all times be happy in seeing you, & yours, at this place. My best respects attend your good Father, Sisters, & Brothers and with very sincere regard I remain Dr Sir Yr Most Obedt Servt

Go: Washington


P.S. After making the above enquiries, be so good as to ask some of the Palatine Importers, what they would deliver two hundred Families (not much incumberd with Children) at Alexandria for—or even at Philadelphia. Also enquire, whether a request of mine, to my Corrispondant in London to send me a parcel of these people, would be a ready method of getting them—You may perceive I am for trying all things.

